 

ira § '_:s'.=rre ' ,
§§ §§ §§ §§
e. i?erm wang Y`eazs’

JAN ll 8 20i9

 

AO 245B (CASDRev. 02/'18) Judgment in a Criminal Case

 

 

UNITED STATES DisrRiCT CoL Rr

 

 

CLEFlK US D|S`l'l:l|CT COUF{T

 

SOUTHERN DISTRICT OF CALIFORNIA SOUTHEHN D TH CT OF CALIE£]:§§¥F;_!_!/\ §
EY é;dl _,___§§;;';,_1.,`{ ;_
UNITED sTATEs oF AMERICA JUDGMENT IN A CR"i' NAL ASE

V (For Offenses Committed On or After November l, 1987)

MARIA GARClA-FLORES (l)
Case Number: 3:18-CR-03493-WQH

 

 

Thomas Paul Matthews
Defendant’s Attorney

REGISTRATION No. 71393~298

|:| _

THE DEFENDANT:

|Xi pleaded guilty to count(s) 1-3 of the Information.

g was found guilty on count(s)

after a plea of not guilty

 

Accordingly, the defendant is adjudged guilty of such eount(s), which involve the following offense(s):

 

 

 

Title and Section / Nature of Offense Count
21:952,960 - Importation Of |V|ethamphetamine (Fe|ony) 1
21:952,960 - importation Of Heroin (Fe|ony} 2
21:952,960 - |mportation Of Cocaine (Fe|o ny) 3
The defendant is sentenced as provided in pages 2 through 4 of this judgment
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
E The defendant has been found not guilty on count(s)
\:| Count(s) dismissed on the motion of the United States.

 

g Assessment : $300.00 ($100.00 each count)

JVTA Assessment*: $
5 _
*Justicc for Victims of Traff'lcking Act of 2015, Pub. L. Nu. 114-22.

|E No fine |:| Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’s economic circumstances

Januarv 7. 2019

Dat?osition of Sentence
//

Ho’NT WILLIAM Q. HAY‘E§
UNITED sTATES DISTRICT JUDGE

3:13-CR_03493-WQH

 

AO 245B (CASD Rev. 02/13) Judgment in a Criminal Case

 

DEFENDANT: MARIA GARCIA_FLORES (1) Juagmem - Page 2 0£4
cAsE NUMBER; 31 18-€R.03493-WQH

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau cf Prisons to be imprisoned for a term of:
33 months as to count ig 33 months as to count 2; 33 months as to count 3 Terms to run concurrent

|:| Sentence imposed pursuant to Title 8 USC Section l326(b).

§ The court makes the following recommendations to the Bureau of Prisons:
That the defendant be designated to a facility in the Western Region/as close to Southern California as
possible

|:| The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district
l:| at A.M. on

 

 

|:l as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

|:| on or before

L__l as notified by the United States Marshal.

|:| as notified by the Probation or Pretn`al Services Office.

 

 

 

 

 

RETURN
I have executed this judgment as follows:
Defcndant delivered on to
at , With a certified copy of this j udgment.
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSI-IAL

3:18_CR-03493-WQH

AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT; MARIA GARClA-FLORES (1) Judgment _- Page 3 0£4
CAsE NUMBER: 3:18-CR-03493_wQH

SUPERVISED RELEASE

Upon release from imprisonment the defendant shall be on supervised release for a term of:
4 years terms to run concurrent

The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of release from the
custody of the Bureau of Prisons unless removed from the United States.

The defendant shall not commit another federal, state or local crime

For ojenses committed on or after September 13, 1994:

The defendant shall not illegally possess a controlled substance The defendant shall refrain nom any unlawful use cfa controlled
substance The defendant shall submit to one drug test within 15 days of release ii'orn imprisonment and at least two periodic drug tests
thereafter as determined by the court ’l`esting requirements will not exceed submission of more than 4 drug tests per month during the
term of supervision, unless otherwise ordered by court

The above drug testing condition is suspended, based on the court’s determination that the defendant poses a low risk of nature

substance abuse (Check, pfapplicable.)
12 The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon

The defendant shall cooperate in the collection of a DNA sample from the defendant pursuant to section 3 of the DNA Analysis
Backlog Elimination Act of 2000, pursuant to 18 USC section 3583(a)(7) and 3583 (d).

”[lle defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et
l:| seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
resides, works, is a student, or was convicted of a qualifying offense (Check ncapplicable.)

|:l The defendant shall participate in an approved program for domestic violence (Check z'fapplz`cable.)

If this judgment imposes a fine or a restitution obligation, it shall be a condition of supervised release that the defendant pay any

such fine or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of
Payments set forth in this judgment

The defendant shall comply with the standard conditions that have been adopted by this court The defendant shall also comply

with any special conditions imposed

1)
2)
3)
4)
5)

6)
7)

3)
9)

10)

11)
12)

13)

STANDARD CONDITIONS OF SUPERVISION

the defendant shall not leave the judicial district without the permission of the court or probation officer;

the defendant shall report to the probation officer in a manner and nequency directed by the court or probation officer;

the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;

the defendant shall support his or her dependents and meet other family responsibilities;

the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other acceptable
reasons;

the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;

the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or
any paraphernalia related to any controlled substances, except as prescribed by a physician;

the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;

the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a felony,
unless granted permission to do so by the probation officer;

the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of any contraband
observed in plain view of the probation officer;

the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement oH`rcer;

the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the permission of
the court; and

as directed by the probation oHicer, the defendant shall notify third parties of risks that may be occasioned by the defendant’s criminal record or
personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the defendant’s compliance
with such notification requirement

3:18_CR-03493-WQH

 

AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: MARIA GARClA-FLORES (l) Judgrnent - Page 4 of 4
CASE NUMBER: 3:18-CR-03493-WQH

SPECIAL CONDITIONS OF SUPERVISION

If deported, excluded, or allowed to voluntarily return to country'of origin, not reenter the United States illegally
and report to the probation officer Within 24 hours of any reentry to the United States; supervision waived
upon deportation, exclusion or voluntary departure

//

3;18_CR-03493-WQH

 

